Order and judgment (one paper), Supreme Court, New York County (Charles Ramos, J.), entered on or about July 21, 1994, which denied the motion of plaintiffs in the Gagliardo action for a preliminary injunction barring defendants from making supplemental statutory benefits payments from two Variable Supplement Funds established for retirees of the Housing Police Department and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Charles Ramos, J.), entered September 26, 1994, which denied the motion of plaintiffs in the Ranieri action for partial summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Neither sections 13-156 (j) (2) and 13-157 (j) (2) of the Administrative Code of the City of New York nor the constitutional guarantee of equal protection of the law require parity of variable supplemental benefits between City Police retirees and Housing and Transit Police retirees (see, Ornstein v Regan, 604 F2d 212, 215). Article V (§ 7) of the New York Constitution is not violated since the statutory scheme governing the Housing and Transit Police Variable Supplement Funds does not diminish or impair any benefit of the New York City Employees Retirement System (see, Poggi v City of New York, 109 AD2d 265, affd 67 NY2d 794). Finally, the eligibility of only service retirees for Variable Supplement Fund payments does not deprive disability retirees of equal protection of the law, nor does it violate State or Federal civil rights laws (see, Mat*372ter of Ryan v Board of Trustees, 138 Misc 2d 826, affd 151 AD2d 1055, appeal dismissed 74 NY2d 944; Castellano v Board of Trustees, 937 F2d 752, cert denied 502 US 941). Concur—Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.